El Juez Asociado Su. FiíaNCO Soto,
emitió la opinión del tribunal.
Esta apelación se lia interpuesto contra una resolución de la corte inferior desestimando una moción del demandado solicitando la nulidad del emplazamiento.
La resolución dictada en este caso no es apelable. No está comprendida en ninguno de los casos especificados en el inciso tercero del artículo 295 del Código de Enjuicia-miento Civil. Es una resolución interlocutoria que sólo puede ser revisada mediante apelación de la sentencia final.

El recurso debe ser desestimado.